Citation Nr: 1733308	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-29 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic low back disorder.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 2001 to March 2006.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's GERD claim.  Accordingly, that claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the most competent medical and other evidence of record is against a finding the Veteran's current low back disorder was incurred in or otherwise the result of his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a chronic low back disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, the Board notes that the Veteran has not identified any deficiency regarding the notification he has received regarding his appellate claims.  With respect to the duty to assist, he has criticized the adequacy of a February 2013 VA examination which evaluated his low back claim, to include in his August 2013 Substantive Appeal.  In pertinent part, he has indicated the VA examiner did not take into consideration his account of in-service back injury and recurrent back problems since that injury.  However, a review of the examination report itself reflects that account was specifically noted by the examiner.  No prejudice is otherwise demonstrated for that examiner's opinion, nor has the Veteran challenged the examiner's qualifications to render a competent medical opinion.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed qualified to render competent medical opinion(s).).  As discussed in greater detail below, the Board finds that the examination is otherwise adequate for resolution of the low back claim.  

No other deficiency is identified by the Veteran regarding his low back claim.  For example, he has not identified the existence of outstanding evidence pertinent to this claim that has not been obtained or requested.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, as indicated above, the Veteran had reported that he sustained an in-service low back injury and provided details thereof.  He has also reported recurrent back problems since that injury.  A review of his service treatment records does reflect treatment for complaints of back pain in December 2001, March 2003, and July through August 2004.  However, it does not appear he was diagnosed with a chronic low back disorder while on active duty.  Although no explicit separation examination appears to be of record, the service treatment records reflect the Veteran underwent Medical Evaluation Board due to Graves' disease (now recognized as his service-connected hypothyroidism).

The Board further notes it does not appear the Veteran received post-service medical treatment for his back until 2010, several years after his separation from service.  As such, he is not entitled to consideration of the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a) for certain chronic diseases shown to be present to a compensable degree within the first post-service year.  Moreover, the Court has indicated that the normal medical findings at the time of separation from service, and the lack of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

In view of the foregoing, the Board finds that competent medical evidence is required to determine whether the Veteran's current low back disorder, diagnosed as degenerative joint disease of the lumbar spine, was incurred in or otherwise the result of his active service.  

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).

The Board further notes that the only competent medical opinion to explicitly address whether the Veteran's current low back disorder is etiologically linked to service is that of the February 2013 VA examiner, which is against the claim.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Here, the February 2013 VA examiner was familiar with the Veteran's medical history from review of his claims folder, and accurately summarized pertinent findings from the service treatment records in the examination report itself.  The examiner's opinion was not expressed in speculative or equivocal language.  Specifically, the examiner opined it was less likely as not incurred in or caused by military service.  Moreover, the examiner supported the opinion by stated rationale.  As already noted, the examiner explicitly noted the Veteran's account of an in-service back injury and recurrent symptomatology following that injury.  Nevertheless, the examiner stated that the current diagnosis was not established in service; that it was established in 2010, 4 years after service.  In short, the examiner determined that the mild functional limitation caused by his current degenerative joint disease of the lumbar spine was separate and distinct from his in-service back complaints.  The Board further notes that no competent medical evidence is of record which explicitly refutes the opinion of the February 2013 VA examiner on this matter, to include the supporting rationale.  

In view of the foregoing, the Board finds that the February 2013 VA examiner's opinion is adequate, persuasive, and entitled to significant probative value in the instant case.  Consequently, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran's current low back disorder was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  No other basis for establishing service connection for the low back disorder is contended by the Veteran or otherwise demonstrated by the evidence of record, to include as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.310.  Therefore, service connection for a chronic low back disorder must be denied.


ORDER

Service connection for a chronic low back disorder is denied.


REMAND

In this case, the record reflects the claim of service connection for GERD was denied below due, in pertinent part, to a February 2013 VA examiner's conclusion that despite subjective complaints the Veteran did not have GERD.  However, in McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  Here, various records reflect the Veteran has been diagnosed with GERD during the pendency of this case to include Reserve treatment records dated in June 2006, and a history of such was noted in April 2007.  Moreover, various VA treatment records list GERD and/or esophageal reflux as current problems.  There is also evidence in the treatment records that the Veteran takes medication for his GERD.

In view of the foregoing, the Board finds that the Veteran does satisfy the criteria for a current disability of GERD pursuant to McClain, supra.  Further, his service treatment records reflect treatment for, among other things, complaints of abdominal pain in May 2004 and August 2005, and for acute gastroenteritis in January 2006.

Despite the foregoing, it is not clear whether the Veteran's in-service complaints were indicative of a chronic disability such as GERD.  Therefore, a remand is required to accord the Veteran a new examination to clarify the nature and etiology of this claimed disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his claimed GERD since February 2013.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service GERD symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of his claimed GERD.  The claims folder should be made available to the examiner for review before the examination.

For any gastrointestinal disability found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of his active service.  The examiner should be informed that for the purposes of this examination, the Veteran is deemed to have a current diagnosis of GERD.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the July 2013 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


